internal_revenue_service department of the treasury number release date index number 453a washington dc person to contact telephone number refer reply to cc dom it a 5-plr-119806-99 date date ty legend taxpayer property a b c d e dear this letter is in response to a request for a private_letter_ruling filed on behalf of taxpayer concerning the application of sec_453 of the internal_revenue_code to the following set of facts taxpayer is a cash_basis partnership whose sole asset was property in february taxpayer sold property for a total price of a buyer paid a deposit of b and an equal payment at closing while the remainder of the sales_price was financed with a purchase_money_mortgage provided by taxpayer in the amount of c the mortgage was to be paid over a course of d years with interest at e percent taxpayer informed its accountant of the sale of the property and directed the accountant to compute the gain on the installment_method the accountant however through an inadvertent error reported the entire gain on taxpayer’s short_year return filed on or before june taxpayer realized the accountant’s error in september when taxpayer was calculating its estimated_tax payments for that quarter taxpayer represents that there was no intention on the part of taxpayer to elect out of the installment_method taxpayer represents that it is not changing its mind due to hindsight on the part of taxpayer taxpayer has no capital losses for the year in plr-119806-99 question to offset the capital_gain taxpayer’s partners are not attempting to achieve basis step-up for estate or gift_tax planning law and analysis sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that sec_453 will not apply to any disposition if the taxpayer elects to not have sec_453 apply to such disposition sec_453 provides that an election made with respect to any disposition may be revoked only with the consent of the secretary sec_15a_453-1 of the income_tax regulations provides that generally an election out of sec_453 is irrevocable an election may be revoked only with the consent of the internal_revenue_service a revocation is retroactive a revocation will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed as noted in the regulations once a taxpayer elects out of the installment_method under sec_453 such an election is irrevocable a taxpayer will not be permitted to revoke their election out of the installment_method merely because they have the benefit of hindsight which allows them to see that a revocation of an election would be beneficial hindsight includes those situations where the taxpayer’s change_of mind is prompted by changed circumstances subsequent events or occurrences beyond the taxpayer’s control however there are situations in which the service will allow a taxpayer to revoke its election out of the installment_method in those situations the facts reflect that the taxpayer originally intended to report the disposition on the installment_method the taxpayer’s request to use the installment_method was frustrated by inadvertent errors of third persons the taxpayer acted diligently in requesting a revocation and the requested revocation did not prejudice the interest of the government in the present case the facts indicate that taxpayer’s intent was to use the installment_method to pay tax on their sale of property it was through an inadvertent error by the accountant that taxpayer recorded the full gain on its short return for taxpayer then acted diligently in requesting the revocation by filing its request shortly after the error was discovered finally the requested revocation will not prejudice the interest of the government since the revocation is not motivated by tax_avoidance purposes therefore we conclude that taxpayer may revoke their election out of the installment_method plr-119806-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel income_tax accounting douglas a fahey acting chief cc it a cc
